DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 04/28/2020 and 11/06/2020 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, YOSHIMOTO et al. (US 20170019163 A1) (hereinafter Yoshimoto), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Yoshimoto discloses a first network entity in a wireless communication system supporting a ranging channel operation, the first network entity comprising: a processor configured to identify, at a higher layer, a ranging channel to indicate a sub-band to be selected for the ranging channel operation (par. 0147, 0152, “In a case where the terminal apparatus has received information indicating a mode configuration of a periodic channel state information report, the terminal apparatus periodically transmits channel .
However, Yoshimoto fails to teach and disclose, “identify, at a higher layer, a ranging channel and preamble code selection information element (RCPCS IE) to indicate a sub-band to be selected for the ranging channel operation, wherein the RCPCS IE includes a channel configuration interval (CCI) of a CCI timer; generate, at the higher layer, a medium access control common part sublayer data request (MCPS-DATA.request) primitive including the RCPCS IE, wherein the MCPS- DATA.request primitive is transmitted to a MAC layer; in response to receiving, at the MAC layer, the MCPS-DATA.request primitive from the higher layer, generate data including the RCPCS IE; and a transceiver operably connected to the processor, the transceiver configured to: transmit, to a second network entity, the data including the RCPCS IE, wherein the RCPCS IE includes a channel resetting counter (CRCT) that is configured as a duration for maintaining the sub-band; and receive an acknowledgement corresponding to the data including the RCPCS IE”.
Regarding claim 8, the prior arts of the record, Yoshimoto, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Yoshimoto discloses a second network entity in a wireless communication system supporting a ranging channel operation, the second network entity comprising: a transceiver, configured to receive, from a first network entity, data including a ranging channel (par. 0147, 0152, “In a case where the terminal apparatus has received information indicating a mode configuration of a periodic channel state information report, the terminal apparatus periodically transmits channel state information reports to the base station apparatus at predetermined intervals (S203 to S208). For example, the intervals at which the channel state information is reported can be signaled by the channel .
However, Yoshimoto fails to teach and disclose, “a transceiver, configured to receive, from a first network entity, data including a ranging channel and preamble code selection information element (RCPCS IE), wherein the RCPCS IE includes a channel resetting counter (CRCT) that is configured as a duration for maintaining a sub- band; and a processor operably connected to the transceiver, the processor configured to identify, at a higher layer, the RCPCS IE indicating the sub-band to be selected for the ranging channel operation, wherein the RCPCS IE includes a channel configuration interval (CCI) of a CCI timer, and wherein the transceiver is further configured to transmit, to the first network entity, an acknowledgement corresponding to the data including the RCPCS IE.”
Regarding claim 15, the prior arts of the record, Yoshimoto, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Yoshimoto discloses a method of a first network entity in a wireless communication system supporting a ranging channel operation, the method comprising: identifying, at a higher layer, a ranging channel to indicate a sub-band to be selected for the ranging channel operation (par. 0147, 0152, “In a case where the terminal apparatus has received information indicating a mode configuration of a periodic channel state information report, the terminal apparatus periodically transmits channel state information reports to the base station apparatus at predetermined intervals (S203 to S208). For example, the intervals at which the channel state information is reported can be signaled by the channel state information report configuration. The terminal apparatus can use resources for the PUCCH to feed back the channel state report. The intervals at which the channel state information is reported can be configured in advance by the system”, “in a configuration shown in FIG. 6 in which narrowband CSI is reported and in a case where the channel state information report configuration (S202 .
However, Yoshimoto fails to teach and disclose, “identifying, at a higher layer, a ranging channel and preamble code selection information element (RCPCS IE) to indicate a sub-band to be selected for the ranging channel operation, wherein the RCPCS IE includes a channel configuration interval (CCI) of a CCI timer; generating, at the higher layer, a medium access control common part sublayer data request (MCPS-DATA.request) primitive including the RCPCS IE, wherein the MCPS-DATA.request primitive is transmitted to a MAC layer; in response to receiving, at the MAC layer, the MCPS-DATA.request primitive from the higher layer, generating data including the RCPCS IE; transmitting, to a second network entity, the data including the RCPCS IE, wherein the RCPCS IE includes a channel resetting counter (CRCT) that is configured as a duration for maintaining the sub-band; and receiving an acknowledgement corresponding to the data including the RCPCS IE.”

claims 1-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Zhou et al. (US 20210143943 A1) disclose HARQ Acknowledgement Codebook Transmission In Unlicensed Band.
HAN et al. (US 20210014677 A1) disclose ELECTRONIC DEVICE FOR PERFORMING RANGING BY USING ULTRA-WIDEBAND IN WIRELESS COMMUNICATION SYSTEM, AND METHOD OF OPERATING THE ELECTRONIC DEVICE.
Jeon et al. (US 20200351801 A1) disclose Random Access Power Control.
Xu et al. (20200275484 A1) disclose Cell And Channel Access For Wide Bandwidth.
McLaughlin (US 20200259523 A1) disclose Method And Apparatus For Increasing Bit Rates In 4Z.
de Perthuis et al. (US 20200228331 A1) disclose KEY DERIVATION SCHEME FOR DATA FRAME TRANSMISSION IN ULTRA-WIDE BAND RANGING IN KEYLESS ENTRY SYSTEMS.
Li et al. (US 20200351811 A1) disclose First Network Entity In Wireless Communication System, Transmits Ranging Scrambled Timestamp Sequence (STS) Key And Initialization Vector Information Element For Updating Ranging STS Of Second Network Entity. 
Li et al. (US 20200351811 A1) disclose ENHANCEMENT OF FLEXIBILITY TO CHANGE STS INDEX/COUNTER FOR IEEE 802.15.4z.
Li et al. (US 20200287959 A1) disclose FRAMEWORK AND METHODS TO CONTROL EXCHANGE OF RANGING RESULT.
Li et al. (US 20200229068 A1) disclose RANGING-SPECIFIC MAC SERVICE AND PIB ATTRIBUTES FOR IEEE 802.15.4Z.
Li et al. (US 20200225341 A1) disclose FRAMEWORK AND METHODS TO ACKNOWLEDGE THE RANGING CONFIGURATION FOR IEEE 802.15.4Z.
Li et al. (US 20200213842 A1) disclose FRAMEWORK OF SECURE RANGING WITHOUT PHY PAYLOAD.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642